DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the end surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As no end surface has been established in claims 1 or 9 it is unclear which surface is being referred to.
For purposes of examination, the rear, non-emitting, surface of the laser will be considered the end surface.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 states the sub-mount functions as the heat-capacity increasing part. This language effectively eliminates (and therefore fails to include) the separate sub-mount and heat capacity portions outlined in claims 1 and 4 as well as the contact between these elements outlined in claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uda (JP 2018-194423, Applicant submitted prior art).
With respect to claim 1, Uda discloses a semiconductor laser device used for optical analysis (fig.5/6, [0001, 6]), the semiconductor laser device comprising: a semiconductor laser element (fig.5#10); a temperature detecting element that detects temperature of the semiconductor laser element (fig.5 #14); an output terminal that outputs an output of the temperature detecting element to an outside (fig.6 2 rear leads of group #61 on right side, [0039], shown connected via wirebonds to the upper and lower plates leading to the thermistor #14 shown in fig.5), a wire that electrically connects the temperature detecting element and the output terminal (fig.5 #15b OR fig.6 2 wirebonds shown at right rear); and a heat capacity increasing part (fig.5 #11) that is provided interposed between the temperature detecting element and the output terminal (fig.5/6 #11 is thermally between #14 and the terminal) and contacts with at least a part of the wire to increase heat capacity of the wire (fig.5/6 contacts each of the identified wires and is thermally conductive, [0041], necessarily increasing the heat capacity of the wire(s)).  
With respect to claim 2, Uda discloses the semiconductor laser element is a quantum cascade laser ([0033]).  
With respect to claim 3, Uda discloses a cooling mechanism (fig.6 #50) that is mounted with the semiconductor laser element and for cooling the semiconductor laser element ([0050]); and a control part that uses detected temperature by the temperature detecting element to control the cooling mechanism ([0037-38], control necessary to preform outlined function of #14 + #50).  
With respect to claim 4, Uda discloses a sub-mount (fig.6 #31 or #12 or #12 + #31) that is provided interposed between the cooling mechanism and the semiconductor laser element, wherein the heat capacity increasing part is in contact with the sub-mount (shown at fig.5d).  
With respect to claim 8, Uda discloses a light shielding part (fig.5 #31) that faces an end surface on a side opposite to a light emitting surface of the semiconductor laser element to shield light coming out of the end surface (#31 blocks/shields light emitted from rear face of #10 as seen via the positioning in fig.5d).  
With respect to claim 9, Uda discloses 21the temperature detecting element is provided facing the end surface on the side opposite to the light emitting surface of the semiconductor laser element (fig.5, #14 generally faces the entire laser #10 and can therefore be said to ‘face’ the back surface or at least the edge thereof without further claimed detail).  
With respect to claim 10, Uda discloses an analysis apparatus (fig.1/5/6) that analyzes a measurement target component contained in fluid (gas, [0043]), the analysis apparatus comprising: a measurement cell into which the fluid is introduced (container shown in fig.1); the semiconductor laser device that is according to claim 1 and irradiates the measurement cell with laser light (shown at fig.2); a light detector that detects laser light passing through the measurement cell (fig.2 #20); and an analysis part that uses a detected signal by the light detector to analyze the measurement target component ([0043, 53]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Kim (US 2015/0200730).
With respect to claim 5, Uda teaches the device outlined above, but does not teach the heat capacity increasing part is formed of silicone.  Kim teaches a similar laser device (fig.1/2) and further teaches insulating heat flow from outside the package to a temperature measuring device (fig.15, [0097]) as well as teaching covering the temperature sensor (fig.9 #950) with epoxy ([0098]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to completely coat the temperature sensor of Uda, including at least a section of the directly attached wirebond, as Kim has demonstrated that such a coating would further serve to isolate the sensor from unwanted changes ([0098]) and would function to mechanically support the wirebond connection.
Uda, as modified by Kim, teaches the claimed invention except for the epoxy being of silicone. Silicon containing epoxy is well-known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the epoxy of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Finot (US 2007/0002927).
With respect to claim 6, Uda teaches the device outlined above, but does not teach the wire is embedded in the sub-mount, and the sub-mount functions as the heat capacity increasing part. Finot teaches a similarly packaged laser device (fig.1) wherein a temperature sensor (fig.3 #320, [0027]) is used to monitor an optical element which is attached to a submount/support (fig.3 #306) and which makes use of embedded wires (fig.3 [0028]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to embed the wires of Uda in element #11, #12 or #31 in order to mechanically protect the wires. Note that the wires embedded in at least one of #11, 12 or #31 would result in #11, 12 or 31 functioning as a/the heat capacity increasing part due to the ability to absorb heat from the embedded wires. 
With respect to claim 7, Uda teaches the device outlined above, including the sub-mount is a multilayer ceramic substrate (when considered #12 + #31 and each of AlN, [0036, 41]),  but does not teach the wire is configured using a wire in the multilayer ceramic substrate.  Finot teaches a similarly packaged laser device (fig.1) wherein a temperature sensor (fig.3 #320, [0027]) is used to monitor an optical element which is attached to a submount/support (fig.3 #306) and which makes use of embedded wires (fig.3 [0028]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to embed the wires of Uda in element #12 or #31 in order to mechanically protect the wires. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’ attention to the included PTO-892 form which lists numerous related references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828